643 A.2d 902 (1993)
Jerome J. VERRETT, Appellant,
v.
Douglas STEMPSON, Appellee.
No. 92-SP-186.
District of Columbia Court of Appeals.
October 4, 1993.
James Klein, Public Defender Service, for Jerome J. Verrett.
Robert J. Dowlut, Bethesda, MD.
Charles L. Reischel, Deputy Corp. Counsel.
Before ROGERS, Chief Judge, and SCHWELB, Associate Judge, and MACK, Senior Judge.

ORDER
PER CURIAM.
On consideration of the motion of counsel for appellant to withdraw and for appointment of new counsel, the response by the District of Columbia thereto, appellant's motion to stay time for filing response to motion to vacate decision pending resolution of counsel's motion to withdraw, and the response by the District of Columbia thereto, appellant's suggestion of mootness and unopposed motion to stay briefing on the merits of appellee's petition for rehearing/rehearing en banc, the response thereto, and appellee's motion to vacate decision, it is
ORDERED that appellee's motion to vacate decision on the basis of mootness is granted and the opinion filed in this case on April 6, 1993, 623 A.2d 120, is hereby vacated. It is
FURTHER ORDERED that appellant's suggestion of mootness is sustained and this appeal is hereby dismissed as moot. It is
FURTHER ORDERED that appellant's unopposed motion to stay briefing on the petition for rehearing/rehearing en banc, appellee's petition for rehearing/rehearing en banc of the court's decision dated April 6, 1993, the motion of counsel for appellant to withdraw, and appellant's motion to stay time for filing response to the motion to vacate decision pending resolution of counsel's motion to withdraw are all denied as moot.